Citation Nr: 0025668	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  99-09 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an increased rating for a left knee 
disability, currently rated as 10 percent disabling. 



ATTORNEY FOR THE BOARD


C. Fetty, Counsel







INTRODUCTION

The veteran had active service from October 1964 to October 
1968.

This appeal arises from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania, that 
denied entitlement to an increased evaluation for a service-
connected degenerative arthritis of the left knee.  The 
veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution.

The veteran has not requested a hearing. 

The Board will address a radiographically depicted left knee 
popliteal cyst in the remand portion of the decision.


FINDINGS OF FACT

1.  All evidence necessary for equitable disposition of the 
claim has been obtained.

2.  The veteran's service-connected left knee has been 
manifested throughout the appeal period by range of motion to 
115 degrees of flexion and to 5 degrees of extension.

3.  X-rays have confirmed left knee degenerative arthritis.  

4.  Slight left knee ligament laxity, varus deformity, 
swelling, abnormal medial meniscus, and surgical removal of 
damaged cartilage are shown.

5.  Painful motion and muscle weakness cause left leg 
functional impairment.  

6.  At no time has left knee functional impairment 
approximated limitation of extension to 20 degrees.

7.  At no time has any left knee surgical scar been shown to 
be symptomatic or to cause any other functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for left knee 
limitation of motion have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b) (1), 4.1, 4.3, 4.7, 
4.14, 4.40, 4.45, 4.59, 4.68, 4.71 Plate II, 4.71a, 
Diagnostic Codes 5003, 5260, 5261 (1999).

2.  The criteria for a separate rating of 20 percent for left 
knee cartilage removal with instability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b) 
(1), 4.1, 4.3, 4.7, 4.14, 4.71a, Diagnostic Codes 5163, 5257, 
5258, 5259 (1999); § 4.118, Diagnostic Codes 7803, 7804, 7805 
(1999); VAOPGCPREC 9-98.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is capable of substantiation 
and is therefore well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  A claim that a service-connected 
condition has become more severe is well grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board also is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  Id.

I.  Factual Background

A note in the claims file indicates that the veteran's 
original claims file has been lost and that the current 
claims file contains reconstructed records.  

Available service medical records reflect that the veteran 
was sound for left knee purposes at the time of entry into 
active service and that in August 1968 he underwent a 
separation examination.  The August 1968 separation 
examination report notes an unspecified left knee disability 
and indicates that the veteran was to undergo left knee 
surgery.  A September 1968 document reflects that the veteran 
was on a restricted physical profile because of a diseased 
left knee.  

No early post-service medical records or any record of the 
veteran's original service connection claim are available.  
Also missing is any record of an RO rating decision 
establishing service connection for the left knee; however, a 
letter from the RO dated in January 1981 reflects that at 
that time service connection was in effect for degenerative 
arthritis of the left knee and that it was rated 10 percent 
disabling.  

In March 1998, the veteran requested re-evaluation of the 
left knee and reported worsening symptoms.  Along with the 
claim, he submitted a private orthopedic report from David 
Kolessar, M.D.

According to Dr. Kolessar's February 1998 orthopedic 
evaluation, in 1983 the veteran had undergone left knee 
arthroscopic surgery with some "cartilage work."  In 1989, 
the veteran underwent a second knee surgery with 
intraoperative findings of osteochondritis dissecans of the 
medial femoral condyle, which underwent debridement and 
drilling.  Osteochondritis is inflammation of both bone and 
cartilage, Dorland's Illustrated Medical Dictionary 1199 
(28th ed. 1994).  Osteochondritis dissecans is 
osteochondritis resulting from the splitting of pieces of 
cartilage into the joint, particularly the knee joint or the 
shoulder joint, Dorland's Illustrated Medical Dictionary 1199 
(28th ed. 1994).  According to Dr. Kolessar, the veteran, who 
carried a 70 pound mailbag and walked up to 5 hours per day, 
presented in November 1997 with progressive increasing left 
knee pain that limited the use of the knee.  The pain, which 
did not bother the veteran while at rest or while sleeping, 
was constant dull aching pain, more so on the medial side of 
the knee.  The veteran reported significant swelling after 
prolonged activity and that he had been taking prescription 
painkiller, Voltaren-XR, which helped.  

Dr. Kolessar noted that the left lower limb alignment was 
good.  There was a moderate amount of side effusion with mild 
synovitis.  Range of motion of the knee was to 120 degrees of 
flexion, with good collateral and cruciate ligament 
stability.  Hyperflexion did not produce pain or reveal any 
meniscus pathology.  Osteophytes were palpable along the 
medial femoral condyle and there was a slight varus deformity 
at best.  X-rays showed significant (50 percent) medical 
joint space narrowing with spurring and sclerosis.  The 
diagnosis was history of osteochondritis dissecans of medial 
femoral condyle with progressive degenerative arthritis.  The 
doctor felt that the veteran's workload could accelerate the 
degenerative process and with known loss of cartilage on the 
medial joint surface, and wearing down of the articular area, 
excessive activity could also accelerate the process.  The 
doctor noted that pain and recurrent effusion (swelling) were 
some of the sequelae.  The doctor recommended a more 
sedentary job and consideration of Hyalogen knee injections.

A May 1998 VA joints examination report reflects that the 
veteran stated that he had knee pain in the Army following by 
surgery in 1983 for loosened chipped bone and repair of a 
perforation of cartilage.  In 1989, he underwent additional 
bone repair surgery and removal of chipped bone.  In January 
and February 1998 he had weekly Hyalogen injections for five 
weeks and has been on Naprosyn, 500 mg twice per day, since 
that time.  During the examination, the veteran complained of 
constant left knee pain.  He reported that sitting for a time 
or even lying in bed caused sharp pain.  He said that walking 
or bending produced a hot feeling in the left knee and that 
stair climbing and descending caused pain.  He did not use a 
cane or a brace and had no history of knee instability, 
dislocation, or subluxation.  The examiner noted that 
currently the left knee had no redness or heat.  The veteran 
could flex the left knee to 115 degrees, normal being to 140, 
and could then extend it to 180 degrees, normal being to 180 
degrees.  The right knee displayed 135 degrees of flexion.  
Passive left knee flexion beyond 115 degrees produced pain in 
the anterior aspect of the knee.  When the knee was in the 
neutral or 30 degree position, there was no pain while 
putting pressure on the lateral or medial aspect.  The 
veteran had no muscle weakness during anterior or posterior 
drawer test, but the examiner did find some weakness of the 
left thigh during manipulation of the hip.  The veteran was 
unable to squat on the left leg.  X-rays showed narrowing of 
joint space, sclerosis of the articular surface of the tibia 
and femur, and a large loose body in the left knee 
posteriorly.  The diagnoses were degenerative joint disease 
of the left knee with a large loose body, felt to be a 
popliteal cyst; abnormal medial meniscus with medial joint 
space fluid; and, disuse myopathy of the left thigh.  These 
diagnoses incorporated a May 1998 magnetic resonance imaging 
(MRI) study.  The MRI report itself also noted that the 
abnormal appearing medial meniscus was at least in part 
related to degenerative changes present.

The RO also received a November 1997 orthopedic report from 
Dr. Kolessar.  The report does not differ significantly from 
the February 1998 report, which had been received earlier.

According to a July 1998 examination report by Sanford 
Gottlieb, M.D., the veteran had been on light duty with the 
Post Office since November 1997 because of the left knee.  
Dr. Gottlieb felt that the hyaluronic acid injections had not 
helped and noted that the veteran occasionally used a non-
steroidal anti-inflammatory. Dr. Gottlieb found the veteran's 
gait and station to be normal.  Left knee range of motion was 
from 5 to 115 degrees compared to a range of zero to 125 
degrees on the right.  He had normal 7-degree varus on the 
right, but nearly zero degrees on the left.  The left calf 
measured 15 1/2 inches compared to 16 inches on the right while 
the left knee measured 16 3/4 inches compared to 16 1/2 inches on 
the right.  At 3 inches above the patella, the left thigh 
measured 17 1/2 inches compared to 18 1/4 inches on the right.  
There was fluid in the left knee and a definite fullness in 
the popliteal space.  There was also a slight amount of 
laxity in the left knee.  Reflexes, sensation, and pulses 
were normal.  July 1998 X-rays showed narrowing of the joint 
space as well as flattening of the medial femoral condyle, an 
old osteochondritis dissecans, and two loose bodies within 
the knee joint, one quite large and the other slightly 
smaller.  Also shown were early osteophyte formation, 
degenerative change at the superior tibia-fibular joint, and 
vascular calcification between the proximal tibia and fibula. 

As noted in the introduction, in an August 1998 rating 
decision, the RO continued a 10 percent rating for left knee 
degenerative arthritis on the basis of painful motion of an 
arthritic joint.

A September 1998 note in the claims file indicates that the 
veteran was restricted to light duty at work because of his 
knee.  

The claims file also reflects that all available private and 
VA treatment records have been obtained.  

II.  Legal Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (1999).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  Any reasonable doubt that arises in 
considering the evidence must be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).  The veteran's entire 
history is reviewed when making disability evaluations.  
38 C.F.R. §§ 4.1, 4.2, 4.41 (1999); Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  The regulations do not 
give past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The evaluation of the same disability under various diagnoses 
is to be avoided. Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes; 
some may be service connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1999).  

Disabilities will be rated on the basis of functional 
impairment.  Weakness is considered as important as 
limitation of motion and a part that becomes painful on use 
must be regarded as seriously disabled.  It is the intent of 
the rating schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter referred to as the Court) held that in 
evaluating a service-connected disability, the Board erred in 
not adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  In DeLuca, the Court held that a 
Diagnostic Code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination; if feasible, these 
determinations were to be expressed in terms of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability or incoordination.  However, in that regard, the 
Board notes that the provisions of 38 C.F.R. §§ 4.40 and 4.45 
should be considered in conjunction only with the Diagnostic 
Codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).  

Limitation of flexion at the knee (normal being to 
approximately 140 degrees) will be rated as follows: Flexion 
limited to 15 degrees is 30 percent.  Flexion limited to 
30 degrees is 20 percent.  Flexion limited to 45 degrees is 
10 percent.  Flexion greater than 45 degrees is not 
compensable.  See 38 C.F.R. §§ 4.71 Plate II, 4.71a, 
Diagnostic Code 5260 (1999).  

Limitation of extension of the leg (normal being to 
approximately 0 degrees) will be rated as follows: Extension 
limited to 45 degrees is 50 percent.  Extension limited to 
30 degrees is 40 percent.  Extension limited to 20 degrees is 
30 percent.  Extension limited to 15 degrees is 20 percent.  
Extension limited to 10 degrees is 10 percent.  Extension 
limited to 5 degrees is 0 percent.  See 38 C.F.R. 
§§ 4.71 Plate II, 4.71a, Diagnostic Code 5261 (1999).  

Degenerative arthritis (hypertrophic or osteoarthritis) when 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200 etc.).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints and two 
or more minor joint groups and there is occasional 
incapacitating exacerbation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code  5003 (1999). 

For a knee disability rated under Diagnostic Code 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion need 
not be compensable but must at least meet the criteria for a 
zero-percent rating.  A separate rating for arthritis could 
also be based on X-ray findings and painful motion under 
38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (August 14, 1998).

The veteran's service-connected left knee has been rated 10 
percent disabling during the appeal period.  Although no 
rating code sheet is of record, it appears that the 10 
percent rating is assigned for degenerative arthritis under 
Diagnostic Code 5003-5261.  Therefore, the Board must 
consider whether there is a basis for assigning a higher 
rating during any portion of the appeal period under this or 
any other appropriate diagnostic code.  

As an additional note, because the original claims file has 
been lost, some information concerning the history of the 
service-connected disability is not available, which makes it 
difficult to determine whether any left knee cartilage 
disorder is to be considered a service-connected disorder.  
In February 1998, Dr. Kolessar had mentioned that cartilage 
loss could accelerate the degenerative process.  Dr. Kolessar 
also reported that cartilage surgery was performed in 1983, 
some 15 years after separation from active service, and that 
osteochondritis dissecans was diagnosed in 1989.  This 
admittedly provides little medical evidence of a relationship 
between the service-connected disability and the cartilage 
disorder; however, the May 1998 VA MRI report appears to 
associate an abnormal medial meniscus to degenerative 
changes.  The Court has stated that if the manifestations of 
a service-connected disability cannot be separated from the 
manifestations of a non-service-connected disability, all 
manifestations must be attributed to the service-connected 
condition.  Mittleider v. West, 11 Vet. App. 181 (1998).  
Resolving any remaining doubt on this issue in favor of the 
veteran, the Board will consider the current left knee 
cartilage disorder to be part of the service-connected left 
knee disability.

The veteran's service-connected left knee has been manifested 
throughout the appeal period by slight ligament laxity, varus 
deformity, range of motion to 115 degrees of flexion and to 5 
degrees of extension, swelling, abnormal medial meniscus, and 
surgical removal of damaged cartilage.  Degenerative 
arthritis has been confirmed by X-rays.  Pain on motion, 
disuse myopathy of the left thigh muscle and weakness at the 
left calf muscle have caused additional functional 
impairment.  No scar tenderness or other impairment due to 
left knee surgical scars has been reported by the veteran or 
otherwise shown by the evidence.  

Comparing the current manifestations to the provisions of the 
rating schedule, Under Diagnostic Codes 5260 and 5261, 
limitation of motion of the left knee in either direction 
does not approximates the criteria for a compensable rating; 
however, as noted above, when the limitation of motion is 
noncompensable, a 10 percent rating is for application for 
any major joint affected by degenerative arthritis.  
Therefore, the criteria for assignment of a 10 percent rating 
for limitation of extension of the left knee are approximated 
under Diagnostic Codes 5003 and 5261.  

The Board must consider the tenets of 38 C.F.R. §§ 4.40, 
4.45, 4.59 and DeLuca, supra, to determine whether any 
additional impairment due to such factors as functional loss 
due to weakness, fatigability, incoordination or pain on 
movement of a joint would, in effect, approximate the 
criteria for a rating higher than that assigned for 
limitation of motion.  In this case, there is evidence of 
pain on use, as reported by the veteran, and weakness and 
fatigability, as shown by a medical notation of some decrease 
in the circumference of the left calf and thigh muscles.  In 
addition, the veteran reported difficulty negotiating stairs 
and pain even while lying in bed.  The veteran reported that 
the knee felt hot during walking and bending activity. 

Considering any painful motion, weakness, fatigability, and 
incoordination due to arthritis, the question is, does 
additional impairment due to these symptoms approximate the 
criteria for the next higher (20 percent) rating for 
limitation of extension of the left knee.  To warrant a 20 
percent rating for these symptoms, the additional functional 
impairment must approximate limitation of extension to 15 
degrees.  The Board notes, as did the Court in DeLuca, 8 Vet. 
App. at 205, that a part that becomes painful on use must be 
regarded as seriously disabled [emphasis in original].  In 
this case, pain on use, weakness, fatigability, and 
incoordination cannot be ignored.  Considering these factors, 
the Board finds that the criteria for the next higher rating 
for limitation of motion of the left knee are approximated.  
Therefore, a 20 percent rating for limitation of extension 
under Diagnostic Code 5261 is granted.  The Board does not 
find that the additional functional limitation due to pain on 
use, weakness, fatigability, and incoordination approximate 
the criteria for the next higher rating for limitation of 
extension.

Some left knee laxity is also shown.  The Board must 
therefore consider a separate rating under Diagnostic Code 
5257, based on instability of the knee.  VAOPGCPREC 9-98 
(August 14, 1998).  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (1999), slight impairment of either knee, including 
recurrent subluxation or lateral instability, warrants a 
10 percent rating.  A 20 percent evaluation requires moderate 
impairment.  A 30 percent evaluation requires severe 
impairment.  

In February 1998, Dr. Kolessar did not find any instability.  
Again in May 1998, a VA examiner noted that the veteran did 
not use a cane or brace and had no previous history of knee 
instability, dislocation, or subluxation; however, Dr. 
Gottlieb specifically noted slight laxity in July 1998.  It 
appears, therefore, that any knee impairment due to 
instability is no more than slight.  Therefore, the criteria 
for a 10 percent rating under Diagnostic Code 5257 for slight 
impairment due to instability are met; however, given the 
minimal findings, the criteria for moderate impairment due to 
instability are not approximated in this case.  Of course, 
this rating does not account for the cartilage disorders 
noted.  

Disability ratings for cartilage disorders under Diagnostic 
Codes 5258 and 5258 do not appear to be based on limitation 
of motion.  Therefore, it appears that a separate rating 
could be assigned for impairment due to a cartilage disorder 
along with a rating for limitation of motion without 
violating the rule against pyramiding contained in 38 C.F.R. 
§ 4.14.  Cartilage, semilunar, dislocated, with frequent 
episodes of locking, pain and effusion into the joint, 
warrants a 20 percent rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5258 (1999).  Symptoms due to removal of the 
semilunar cartilage of either knee warrant a 10 percent 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5259 
(1999).  

The Board notes that the knee has undergone surgical removal 
of damaged cartilage and that loose bodies are still shown on 
X-rays, although one loose body was attributed to a popliteal 
cyst.  Therefore, the Board will consider the symptoms of 
left knee cartilage removal in the separate rating for left 
knee impairment due to instability.  As an additional caveat, 
the Board notes that painful motion has already been 
considered in the rating assigned above for limitation of 
motion; however, pain is also considered in any rating under 
Diagnostic Code 5258.  Thus, consideration of pain in the 
separate ratings is unavoidable. 

Comparing the additional left knee symptoms to the rating 
criteria of Diagnostic Code 5258, the Board notes that there 
is no evidence of locking of the left knee and the veteran 
has not reported such.  There is swelling, pain, and 
effusion, however. Dr. Gottlieb reported a slightly larger 
left knee and May 1998 X-rays showed medial joint space 
fluid.  So, although the veteran has not reported frequent 
episodes of locking, there is ample evidence of swelling, 
pain and effusion.  Considering these symptoms along with 
some slight laxity, the Board finds that the criteria for a 
20 percent rating under Diagnostic Code 5258 are 
approximated.  Rechecking Diagnostic Code 5257, a 30 percent 
rating is available for severe knee impairment but the Board 
does not find that the criteria for severe knee impairment 
are met, even considering the additional symptoms along with 
slight laxity.  

The rule against pyramiding precludes assigning an additional 
separate rating under Diagnostic Codes 5257 or 5259 where, as 
here, separate ratings have already been assigned under 
Diagnostic Code 5258 and Diagnostic Code 5261.  In other 
words, although separate ratings can be assigned for 
limitation of motion and for other knee impairment, 
simultaneous separate ratings are not authorized for knee 
impairments due to both instability of the knee and for 
cartilage disorders under Diagnostic Code 5257 and either 
Diagnostic Code 5258 or Diagnostic Code 5259.

Overall, the service-connected left knee symptoms warrant a 
20 percent rating for painful limitation of motion due to 
degenerative arthritis and a separate 20 percent rating for 
knee impairment due to laxity and cartilage dislocation.  
Combining the two ratings does not exceed the rating for 
amputation of the lower extremity at the knee or thigh level, 
which is 60 percent.  38 C.F.R. §§ 4.68, 4.71a, Diagnostic 
Code 5163 (1999).

38 C.F.R. § 3.321(b) (1999) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether and extraschedular rating is appropriate, 
and if there is enough such evidence, the Board must direct 
that the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App.  524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the veteran's employer has placed him on light 
duty and his doctor has recommended that he seek more 
sedentary employment.  The ratings assigned herein do 
contemplate some impact on the veteran's earning potential; 
however, the veteran had not alleged that the rating schedule 
would not adequately compensate him or that there is so 
exceptional or unusual a disability picture as to warrant the 
assignment of an evaluation on an extra-schedular basis.  
Therefore, further consideration under 38 C.F.R. § 3.321(b) 
(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 157, 
158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 95-96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

1.  A 20 percent rating for left knee degenerative arthritis 
and limitation of motion is granted, subject to the laws and 
regulations concerning the payment of monetary benefits.  

2.  A separate 20 percent rating for left knee impairment 
resulting from a post operative cartilage disorder is 
granted, subject to the laws and regulations concerning the 
payment of monetary benefits.


REMAND

X-rays show a loose body in the posterior left knee thought 
to represent a popliteal cyst.  An etiology has not been 
supplied for this popliteal cyst nor has any evidence of any 
impairment due to it been offered.  Where there is a 
reasonable possibility that current conditions are related to 
or are residual of conditions experienced in service, VA 
should obtain a medical opinion as to the likelihood of such 
a relationship.  Horowitz v. Brown, 5 Vet. App. 217 (1993).  
The Board finds that VA's duty to assist the veteran includes 
obtaining an opinion as to whether there is a relationship 
between the left knee popliteal cyst and the service-
connected left knee disability, and, if so, whether the cyst 
causes any additional impairment not considered in the 
current ratings assigned.  If so, secondary service 
connection for this condition should be considered.

For the aforementioned reasons, the case is REMANDED to the 
RO for the following actions:

1.  The RO is requested to return the 
claims file to the VA examiner who 
conducted the May 1998 VA joints 
examination, or to a suitable substitute 
if that examiner is not available.  The 
examiner is asked to review the claims 
file and a copy of this remand and 
determine, if possible, whether it is at 
least as likely as not that a large loose 
body radiographically shown in the 
posterior left knee thought to be a 
popliteal cyst is etiologically related 
to service-connected conditions, that is, 
degenerative arthritis and a 
postoperative cartilage disorder.  The 
veteran may be re-examined if necessary.  
All examination findings along with 
complete rational of opinions and 
conclusions should be set forth in a type 
written addendum opinion.  

2.  If, and only if, the radiographically 
depicted loose body thought to be a 
popliteal cyst is related to the service-
connected left knee disorder, the 
examiner is asked to determine what, if 
any, impairment is due to the loose body.  

3.  The claims file and a copy of this 
remand must be made available to the 
examiner for review in connection with 
this requested addendum opinion 

4.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions, or lack 
thereof, and by any further submission of 
the veteran.  

5.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented.

6.  After ensuring that all requested 
development has been completed to the 
extent possible, the RO is to reevaluate 
the veteran's claim on the basis of all 
relevant evidence of record, and in light 
of all applicable statutes, regulations, 
and case law.  

7.  If the determination remains 
unfavorable to the veteran, he should 
then be provided with a supplemental 
statement of the case and afforded the 
appropriate period of time in which to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. E. Smith
	Acting Member, Board of Veterans' Appeals



 

